 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VERNON FIFE on behalf of himself, and              Case No. 1:18-cv-00950-DAD-BAM
     all others similarly situated,
12                                                      ORDER REGARDING PLAINTIFF’S
                        Plaintiff,                      REQUEST FOR HEARING DATE ON
13                                                      MOTION TO REMAND AND REQUEST
            v.                                          TO ADVANCE INITIAL SCHEDULING
14                                                      CONFERENCE
     THE SHERWIN-WILLIAMS
15   COMPANY, and DOES 1 through 50,                    (Doc. No. 16)
     inclusive,
16
                        Defendants.
17

18
            On August 13, 2018, Plaintiff filed a Motion for Remand of this matter to Stanislaus
19
     County Superior Court. (Doc. No. 4.) The matter was referred to the undersigned on September
20
     6, 2018, pursuant to 28 U.S.C. § 636(b)(1)(B). (Doc. No. 9.) The motion is fully briefed.
21
            On December 27, 2018, pursuant to the parties’ stipulation, the Court deferred ruling on
22
     Plaintiff’s Motion for Remand until no sooner than June 18, 2019, and continued the Scheduling
23
     Conference to August 13, 2019, in order to allow the parties to participate in mediation on April
24
     16, 2019. (Doc. Nos 13, 15.)
25
            On April 17, 2019, Plaintiff filed the instant request to set a hearing date on the Motion for
26
     Remand and to advance the Scheduling Conference from August 2019 to a date in May 2019. In
27
     the request, Plaintiff explained that the parties participated in mediation on April 16, 2019, but it
28
                                                       1
 1   was not successful. (Doc. No. 16.) Defendant The Sherwin-Williams Company has not filed an

 2   opposition to the request.

 3          In light of the request, and having conducted a preliminary review of the papers filed in

 4   connection with the Motion for Remand, the Court has determined that the motion is amenable to

 5   resolution on the papers without oral argument pursuant to Local Rule 230(g). Accordingly, a

 6   hearing on Plaintiff’s Motion for Remand will not be scheduled. A written decision will issue as

 7   soon as is practicable. Following issuance of a written decision, the Court will consider whether

 8   it is necessary to advance the Scheduling Conference currently scheduled for August 13, 2019.

 9
     IT IS SO ORDERED.
10

11      Dated:     April 25, 2019                            /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
